Title: From Thomas Jefferson to James Madison, 13 August 1820
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello
Aug. 13. 20.
I recieved yesterday the inclosed letter proposing to me an interposition which my situation renders impracticable. the gentlemen of my family have manifested at times some opposition to mr Nelson’s elections: which has produced an intermission of intercourse between the families: and altho’ I never took the smallest part in it, and nothing but what is respectful has ever passed between mr Nelson and myself, yet I cannot but feel the ground too suspicious to venture on the experiment proposed. and indeed the thing is so delicate that I know not whether any grounds, however cordial, could render it safe, but of this you will be the best judge as to yourself, for which purpose I inclose you the letter. I suppose myself it is impossible that a Virginian can be elected and that mr N’s compotition would only defeat Genl Smith’s election and ensure a Northern and unfriendly choice.Our buildings at the University go on so rapidly, and will exhibit such a state and prospect by the meeting of the legislature that no one seems to think it possible they should fail to enable us to open the institution the ensuring year. I salute mrs Madison & yourself with constant affection & respect.Th: Jefferson